Citation Nr: 0214857	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  01-08 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, denying the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  In his VA Form 9, Appeal to the Board of 
Veterans' Appeals, received by the RO in October 2001, the 
veteran requested a hearing before the Board, sitting at the 
RO.  Such a proceeding was scheduled to occur in February 
2002, and despite the fact that the veteran received notice 
of the date and time of the scheduled hearing, he failed to 
appear.  No other request for a hearing remains pending at 
this time.

In a July 2002 letter to his Congressman, it is noted that 
the veteran claimed entitlement to service connection for 
ringing in his ears and for unspecified disability due to 
inservice radiation exposure.  Only the issue of entitlement 
to service connection for hearing loss, to include the 
allegation of hearing loss due to radiation exposure, has 
been developed by the RO for review by the Board at this 
time.  As such, the aforementioned matters are referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  Hearing loss of either ear is not shown in service or for 
more than 50 years following the veteran's discharge from 
military service.

2.  Hearing loss is not a disease specific to radiation-
exposed veterans under 38 C.F.R. § 3.309(d), or a radiogenic 
disease under 38 C.F.R. § 3.311(b)(2), nor does the veteran 
cite or present competent scientific or medical evidence that 
his hearing loss is a radiogenic disease.

3.  No medical professional is shown to have linked the 
veteran's current disability of bilateral hearing loss to his 
period of military service or any event thereof, including 
acoustic trauma or claimed radiation exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
military service, nor may a sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311, 3.385 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to its duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, and made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
As this claim was filed long before August 2001, those 
exceptions are inapplicable to this case.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

As the veteran's claim herein at issue was pending when the 
aforementioned changes to the law and regulations were made 
effective, he is entitled to consideration of his claim under 
the version of the law or regulation most favorable to him.  
Karnas, supra.  In Janssen v. Principi, 15 Vet. App. 370 
(2001), the Court noted that the VA's General Counsel had 
determined that the VCAA is more favorable to claimants than 
the law in effect prior to its enactment.  See VAOPGCPREC 11-
2000.  Thus, consideration of this matter under the VCAA is 
to be herein afforded.

It is apparent that the veteran was not specifically made 
aware of the VCAA in connection with the claim in question.   
Nevertheless, through the RO's statement of the case of 
October 2001 and various other communications from the RO, 
the veteran has been advised of the evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for hearing loss.  As well, he has been invited to 
submit evidence he has in his possession, including service 
medical records, in support of his claimed entitlement to 
service connection for hearing loss.  

It is also noted that VA has a duty under the VCAA to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, including the provision of notice to him of the 
evidence that he is responsible for submitting and that 
evidence which VA will obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As noted above, the veteran was not 
specifically made aware of the foregoing, but it is 
nevertheless evident that the RO has substantially complied 
with its duty-to-assist obligations.  In this regard, it is 
noted that the RO made several attempts to obtain service 
medical records and was ultimately successful in obtaining 
same.  Also, the veteran was furnished a VA medical 
examination in connection with the instant claim, although 
such was not required under 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4)).  Neither the veteran, nor his 
representative, points to any specific evidence that the RO 
has failed to obtain and neither specifically requests that 
any additional development of the evidence, to include 
further retrieval of medical records, be undertaken.  
Inasmuch as the VCAA requirements have been met, a remand to 
the RO would serve no useful purpose and there is otherwise 
no reasonable basis for any other development either from a 
procedural or evidentiary standpoint.  As such, there is 
found to be no possibility of prejudice to the veteran were 
the Board to proceed to adjudicate the merits of the claim 
presented, based on the provisions of the VCAA and its 
implementing regulations.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (O.G. C. Prec. 16-92).  

Factual Background

On a medical examination at service entrance in September 
1944, it was reported that the veteran's hearing was 15/15, 
bilaterally; no abnormality of either ear was shown on 
clinical evaluation.  Service medical records compiled 
thereafter identify no complaint or finding of hearing loss.  
On the occasion of a separation medical examination in 
October 1947, hearing of the ticking of a watch was 40/40, 
bilaterally, and hearing of a coin click was 20/20, 
bilaterally.  Testing of whispered and spoken voice was 
15/15, bilaterally.  Binaural hearing was 15/15.  No disease 
or defect of the ears was in evidence.  No disqualifying 
defects were found.  

No complaints or findings involving hearing loss are 
identified during postservice years until the time of the 
veteran's submission of his claim of entitlement to service 
connection for bilateral hearing loss in February 2000.  
Therein, the veteran reported having been exposed to 
excessive noise in or about April 1945, when stationed at an 
anti-aircraft training center in Point Montara, California.  
He also therein referenced his receipt of private medical 
treatment, beginning in 1998, for hearing loss.  

Submitted for review at the time of the RO's receipt of the 
veteran's claim was a report from a private audiologist who 
evaluated the veteran in May 1998.  The audiologist noted 
that the veteran had reported a positive history of hearing 
loss involving his mother and siblings, in addition to a 
history of noise exposure while in military service.  
Audiometric testing identified a low normal to mild hearing 
loss from 250 through 1500 Hertz, and beyond that point there 
was a sharp drop to a moderate to severe high frequency loss 
for the right ear.  The left ear followed the right ear 
through 1000 Hertz, dropping at 1500 Hertz to a moderate to 
severe high frequency loss.  Bone conduction responses 
indicated the losses to be primarily sensorineural in nature 
for each ear.

In connection with his claim to reopen, the veteran was 
afforded a VA medical examination by a fee-basis physician in 
April 2000.  At that time, he stated that his hearing loss 
became apparent six or seven years prior thereto.  No 
specific history of injury, trauma, infection, or drainage 
was reported.  No preservice noise exposure was noted by the 
veteran.  He did report one inservice episode of extremely 
loud noise, but without any associated hearing loss.  Two of 
his siblings were noted to have hearing problems.  Findings 
from examination and testing yielded a diagnosis of bilateral 
sensorineural hearing loss and it was the opinion that the 
veteran's hearing loss was consistent with presbycusis, 
although the examiner was unable to rule out a noise-induced 
component.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days of more during a period of war or 
during peacetime service after December 31, 1946, and a 
chronic disease, such as an organic disease of the nervous 
system, becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); Hensley v. Brown, 5 Vet. App. 155, 158 
(1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service department records fail to indicate that the veteran 
was engaged in combat with the enemy during his period of 
active duty and he does not contend otherwise.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  As such, the provisions of 
38 U.S.C.A. § 1154 (West 1991) are not for application in 
this matter.  Allegations are advanced, to the effect that he 
suffered acoustic trauma when he was exposed to anti-aircraft 
fire while training at a duty station in California, although 
records compiled by the service department fail to verify 
such noise exposure.

Even assuming for the sake of argument, without so deciding, 
that the veteran had noise exposure in service, there is no 
showing of hearing loss of either ear in service or 
manifestations of sensorineural hearing loss of either ear 
within the one-year period immediately following the 
veteran's discharge from service.  In fact, more than 50 
years elapsed from the time of the veteran's discharge from 
service in 1947 until there was a showing of his hearing loss 
by private examination in May 1998.  Notation is likewise 
made of the veteran's own account at the time of the VA 
examination in April 2000 that his hearing loss had not 
become apparent until six or seven years prior to such 
examination.  As indicated by the testing undertaken both in 
May 1998 and April 2000, the hearing loss of each of the 
veteran's ears meets the criteria of 38 C.F.R. § 3.385, but 
that alone is insufficient.  In order for service connection 
for a particular disability to be granted, a claimant must 
establish not only that he or she has such disability, but 
also that there is a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.  Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998); see also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In this matter, no medical professional has linked the 
veteran's hearing loss to his period of military service or 
any event thereof.  Findings or opinions to that effect were 
not offered by the private audiologist who examined the 
veteran in May 1998 or by the fee-basis physician who 
evaluated the veteran on behalf of VA in April 2000.  The 
latter it is noted could not rule out a noise-induced 
component of the veteran's overall hearing loss, but in no 
way did he link the veteran's hearing loss to inservice noise 
exposure.  Rather, it was the examiner's primary conclusion 
that the veteran's hearing loss was consistent with 
presbycusis.  Presbycusis is a lessening of hearing acuteness 
resulting from degenerative changes in the ear that occur 
especially in old age.  Godfrey v. Brown, 8 Vet. App 113, 
120-21 (1995).  The veteran's family history of hearing loss, 
as suffered by his mother and siblings, was likewise noted by 
both medical professionals.  In all, there is lacking in this 
matter competent evidence of a nexus between the veteran's 
current disability involving hearing loss and his period of 
military service or any event thereof.  

The veteran's assertions as to the linkage between his 
hearing problems and in service events are not supported by 
competent evidence or otherwise substantiated by the record.  
It is pointed out that the veteran is not shown to be in 
possession of the medical training or knowledge, such as 
would transform his opinions as to medical diagnosis or 
etiology into competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

It is also asserted by the veteran that his hearing loss was 
the result of inservice radiation exposure when he was in 
Japan aboard the U.S.S. Vulcan within three months of the 
bombing of Hiroshima.  In this regard, it is noted that 
certain diseases shall be service-connected if they become 
manifest in a "radiation-exposed veteran," as defined by 
38 C.F.R. § 3.309(d)(3), provided the rebuttable provisions 
of 38 C.F.R. § 3.307 are also satisfied.  Such diseases do 
not include hearing loss.  38 C.F.R. § 3.309(d)(2); see Ramey 
v. Brown, 9 Vet. App. 40 (1996), aff'd. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  

The regulation, 38 C.F.R. § 3.311(b), while not creating a 
presumption of service connection for radiation-exposed 
veterans, sets forth a list of radiogenic diseases for which 
service connection may be granted provided that certain other 
requirements specified in that regulation are met.  Such list 
does not include hearing loss.  Another provision, 38 C.F.R. 
§ 3.311(b)(4), also provides for consideration of a claim 
under 38 C.F.R. § 3.311(b), provided that the claimant has 
cited or submitted competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Here, the 
veteran neither cites nor submits competent scientific or 
medical evidence that his hearing loss is a radiogenic 
disease.  In view of the foregoing, and despite the fact that 
the veteran may well be a radiation-exposed veteran, in the 
absence of a showing of a disease under 38 C.F.R. 
§§ 3.309(d), 3.311(b), there is no need to obtain data from 
the Department of Defense as to a dose estimate and there is 
no basis for a finding that any inservice radiation exposure 
resulted in the veteran's bilateral hearing loss.

As a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

